Citation Nr: 0921993	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-04 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from June 1954 to December 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective August 9, 2006.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated February 2008, the Veteran indicated that he wished to 
testify at a hearing before the Board at the local RO.  In 
March 2008, the Veteran indicated that he wanted a hearing 
before the RO Decision Review Officer (DRO) rather than a 
Board Travel Board Hearing.  In May 2008, the Veteran 
testified at a telephone conference hearing before the DRO 
and the summary of such hearing is of record.       


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss is manifested, at its most limited, by 
no more than Level III hearing in the right ear and Level I 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic Code 
6100 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's private and service treatment records.  
He has not identified any further outstanding evidence.  In 
September 2006 and November 2007, the Veteran was also 
afforded formal VA examinations.  Moreover, the Veteran's 
representative's statement in support of his claim is of 
record.  He also provided testimony at an informal hearing at 
the RO in May 2008.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Decision

The Veteran is claiming entitlement to an initial compensable 
evaluation for bilateral hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.

The rating schedule for hearing loss, under Diagnostic Code 
6100, establishes 11 auditory acuity levels designated from 
Level I for essentially normal hearing activity, through 
Level XI for profound deafness.  38 C.F.R. § 4.87.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test (Maryland CNC) together with the 
results of a pure tone audiometry test.  The horizontal rows 
in Table VI (38 C.F.R. § 4.85) represent nine categories of 
the percentage of discrimination based on the controlled 
speech discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing acuity and the vertical column 
appropriate to the numeric designation level for the ear 
having the poorer hearing acuity.  For example, if the better 
ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 
4.87 (2008).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3,000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.   

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

In the present case, the Veteran underwent a VA audiological 
examination in September 2006, which showed the following 
pure tone thresholds: 



HERTZ



1000
2000
3000
4000
RIGHT
5
25
60
65
LEFT
10
45
50
55

On the basis of the numbers shown above, the Veteran's pure 
tone average for the right ear was recorded as 39 decibels.  
His pure tone average for the left ear was recorded as 40 
decibels.  The Veteran scored 80 percent for the right ear 
and 96 percent for the left ear on the Maryland CNC speech 
recognition test.  He was described as having moderate to 
severe high frequency sensorineural hearing loss in both 
ears.  

The Veteran subsequently underwent a second VA audiological 
examination in November 2007, which showed the following pure 
tone thresholds: 



HERTZ



1000
2000
3000
4000
RIGHT
5
30
55
65
LEFT
15
50
50
60

On the basis of the numbers shown above, the Veteran's pure 
tone average for the right ear was recorded as 39 decibels.  
His pure tone average for the left ear was recorded as 44 
decibels.  The Veteran scored 92 percent for the right ear 
and 96 percent for the left ear on the Maryland CNC speech 
recognition test.  He was described as having mild to severe 
sensorineural hearing loss in both ears.

Applying the findings of the September 2006 and November 2007 
VA examinations to the rating criteria for hearing 
impairment, the Board finds that the criteria for an initial 
compensable evaluation for bilateral hearing loss have not 
been met.  

The September 2006 VA examination revealed that the Veteran's 
right ear manifests an average pure tone threshold of 39 
decibels with an 80 percent speech discrimination.  
Referencing 38 C.F.R. § 4.85, Table VI shows his right ear 
haring loss to be Level III impairment.  Moreover, 
considering that the Veteran's left ear manifests an average 
pure tone threshold of 40 decibels, with a 96 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his left ear hearing loss to be Level I impairment.  
Applying the above results to Table VII, a noncompensable 
evaluation is assigned.

The November 2007 VA examination revealed that the Veteran's 
right ear manifests an average pure tone threshold of 39 
decibels with a 92 percent speech discrimination.  
Referencing 38 C.F.R. § 4.85, Table VI shows his right ear 
haring loss to be Level I impairment.  Moreover, considering 
that the Veteran's left ear manifests an average pure tone 
threshold of 44 decibels, with a 96 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his left ear hearing loss to be Level I impairment.  
Applying the above results to Table VII, a noncompensable 
evaluation is assigned.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the Veteran's 
situation as none of the audiometric evaluations showed pure 
tone thresholds of loss of 55 decibels or greater in the four 
relevant frequencies for the Veteran's ears.  The Board, 
having considered the Veteran's testimony taken at the May 
2008 telephone conference hearing, further notes that the 
evidence fails to demonstrate an exceptional pattern of 
hearing such as to potentially allow for a higher rating via 
application of 38 C.F.R. § 4.86(a).   Moreover, the 
provisions of 38 C.F.R. § 4.86(b) are also not applicable as 
neither ears are shown to manifest 70 decibels or more at 
2000 Hertz.  

The Board acknowledges the December 1981 and May 1990 private 
audiological examinations contained in the record; however, 
such reports are uninterpreted.  The Board is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the Veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  Thus, the 
December 1981 and May 1990 reports are not for consideration 
here.

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the Veteran's disability has appropriately been rated 
as noncompensably disabling.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular scheduler standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.      

There is no support for a compensable evaluation for the 
Veteran's service-connected bilateral hearing loss for any 
portion of the rating period on appeal.  The Board is aware 
of the Veteran's multiple complaints about not being able to 
hear well in social settings; however, it must be reiterated 
that disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiological evaluations are performed.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluations produced test results which were 
invalid.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


